Citation Nr: 0305854	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).

[The issue of entitlement to service connection for a 
psychiatric disorder to include PTSD based on de novo review 
will be the subject of a later Board decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to December 1982.  This appeal arises from a June 
2001 rating decision of the Department of Veterans Affairs 
(VA), Waco, Texas, regional office (RO), which determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  The veteran has since raised the issue of 
entitlement to service connection for PTSD.

[The Board is undertaking additional development on the claim 
of entitlement to service connection for a psychiatric 
disorder to include PTSD based on de novo review pursuant to 
38 C.F.R. § 19.9(a)(2). When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903.  After reviewing any response to the notice, the 
Board will prepare a separate decision addressing this 
issue.]


FINDINGS OF FACT

1.  An unappealed February 1999 RO decision determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a psychiatric disorder.

2.  Evidence submitted since the February 1999 RO decision is 
new, bears directly and substantially on whether the veteran 
has a psychiatric disorder to include PTSD due to service, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.






CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of service connection for a psychiatric disorder, to include 
PTSD, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Regulations 
implementing the VCAA have now been published at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

With regard to the matter addressed herein, VA has fully 
complied with the pertinent mandates of the VCAA.  Well-
groundedness is not an issue.  The appellant was provided a 
copy of the decision explaining why her petition to reopen 
was denied.  By a January 2001 correspondence letter from VA 
regarding the VCAA and a statement of the case (SOC) in 
January 2002, she was advised of the controlling law and 
regulations, her rights and responsibilities, and of what 
evidence was of record and what type of evidence could be 
submitted to reopen her claim.  The duty to assist does not 
arise until the claim has been reopened.  Finally, the 
veteran is not prejudiced by the determination being made.

Service connection for a psychiatric disorder was initially 
denied by the RO in a July 1985 rating decision.  The veteran 
was notified of this decision in a July 1985 letter, and 
submitted a timely notice of disagreement.  VA issued a SOC; 
but the veteran never submitted a substantive appeal, and the 
July 1985 decision became final.  38 U.S.C.A. § 7105.  RO 
decisions dated in March 1987 and February 1999 found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a psychiatric disorder.  
The veteran was notified of the February 1999 decision in 
March 1999, and did not appeal it.  The February 1999 RO 
decision is the last final denial of the claim for service 
connection for a psychiatric disability.  However, a claim 
which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001, and does not apply in the instant case 
as the petition to reopen was filed prior to that date.  
38 C.F.R. § 3.156(a).]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 1999 rating decision, the record 
included the veteran's service medical records, statements 
from the veteran and her father, and post service medical 
records in the form of VA hospitalization records and 
outpatient treatment records dating from October 1984 through 
1998.  Pertinent diagnoses included borderline personality 
disorder and histrionic personality disorder.  Medical 
evidence did not relate the veteran's psychiatric complaints 
to service. 

Since the February 1999 rating decision, the veteran has 
submitted statements including contentions that her 
psychiatric problems are related to a sexual assault and 
harassment in service.  Also submitted since February 1999 
were copies of VA hospital and outpatient treatment records 
showing diagnoses including schizoaffective disorder, bipolar 
type, and an October 2002 record from the Loughmiller 
Institute noting the veteran's allegations regarding PTSD 
resulting from rape and sexual harassment during service. 

Giving the veteran the benefit of the doubt under 38 C.F.R. 
§ 5107, and presuming the credibility of the newly submitted 
evidence under Justus, supra, the Board finds that the new 
evidence bears directly and substantially on the question of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  While the new evidence does not explicitly 
state that the veteran has PTSD or a psychiatric disorder due 
to service, it presents a factual situation which under 
current VA procedural guidelines creates a mandate for 
additional development.  Hence, it is so significant that it 
must be considered in order to fairly address the merits of 
the claim, and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder, to include PTSD, is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

